RENDERED : AUGUST 26, 2010
                                                           TO BE PUBLISHED

               ,;VUyr-rMr (&Turf            of
                              2008-SC-000784-DG



EMMETT E. COOMER



                   ON REVIEW FROM COURT OF APPEALS
V.                     CASE NO . 2006-CA-002054-MR
                   PERRY CIRCUIT COURT NO. 03-CI-00363



CSX TRANSPORTATION, INC .                                             APPELLEE



             OPINION OF THE COURT BY JUSTICE SCHRODER

                        REVERSING AND REMANDING


      Appellant Emmett Coomer appeals from a summary judgment in favor of

Appellee CSX Transportation, Inc . (CSX) based on the doctrine of res judicata.

We conclude that a genuine issue of material fact exists as to when Coomer's

second cause of action accrued. Therefore, summary judgment was

inappropriate on the issue of claim preclusion . We also conclude that

Coomer's claim is not barred by issue preclusion . Therefore, we reverse the

opinion of the Court of Appeals and remand to Perry Circuit Court.

                               I. BACKGROUND

      Coomer has worked for CSX for over 20 years in a number of general

labor positions, including most recently as a trackman . On October 8, 2001,

Coomer filed suit against CSX under the Federal Employers' Liability Act
    (FELA) 1 in Jefferson Circuit Court. In his Jefferson Circuit suit, Coomer

    alleged that he suffered from carpal tunnel syndrome and ulnar neuropathy as

    a result of repetitive and cumulative occupational trauma to his hands, wrists,

    and arms . As required for a successful claim under FELA, Coomer alleged that

    his injuries were the result of CSX's negligence, including failure to provide a

    reasonably safe workplace, failure to warn of the risks posed by job duties, and

    failure to properly supervise and enforce safety procedures .

          Coomer also suffered from pain in his neck, back, shoulders, and knees.

According to Coomer, while his Jefferson Circuit case was pending, he learned

for the first time that this pain was connected to his employment with CSX.

On October 4, 2002, Dr . Craig Beard, one of Coomer's physicians, wrote a

letter stating that Coomer's neck, back, and knee pain was "50% related to his

job ."

          Attorneys for Coomer and CSX discussed the possibility of Coomer

amending his Jefferson Circuit complaint to include negligence claims related

to his neck, back, shoulder, and knee pain. In a letter to Coomer's counsel

dated June 2, 2003, counsel for CSX stated:

                 As I indicated, an independent medical exam has
                 already been conducted on your client and any
                 additional [injuries] would necessitate another
                 independent medical exam. Furthermore, the addition
                 of injuries at this point would jeopardize the trial date
                 of July 29, 2003. Accordingly, I maintain my objection
                 to any amendment to the Complaint. Should you and
                 your client wish to pursue a cause of action for any


1   45 U .S.C. § 51, et seq.
              injuries in addition to those set forth in your initial
              Complaint, you will need to file a separate action.

 Coomer never filed a motion to amend his Jefferson Circuit complaint .

        On June 24, 2003, Coomer filed the instant case-a second FELA action

in Perry Circuit Court. The Perry Circuit complaint alleged Coomer suffered

from neck, back, shoulder, and knee pain as a result of repetitive and

cumulative occupational trauma. The Perry Circuit complaint also alleged that

these injuries were a result of negligence by CSX, including failure to provide a

reasonably safe workplace, failure to monitor and warn, and failure to take

measures to reduce possible trauma.

        The Jefferson Circuit Court granted summary judgment in favor of the

defendant on July 21, 2003, finding that Coomer had failed to produce any

evidence of negligence on the part of CSX.2 On March 31, 2006, CSX filed a

motion for summary judgment in Perry Circuit Court, arguing that the Perry

Circuit case was barred by the doctrine of resjudicata as a result of the

disposition of the Jefferson Circuit case.

        The Perry Circuit Court granted CSX's motion for summary judgment on

May 2, 2006. The court found that Coomer's claims were barred by the

doctrine of resjudicata, and CSX had demonstrated all essential elements of

both issue preclusion and claim preclusion. Specifically, the court concluded

that the injuries at issue arose out of the same transactional nucleus of facts


2 ThePerry Circuit Court stayed proceedings while the Jefferson Circuit case was on
  appeal. On July 30, 2004, the Court of Appeals affirmed the judgment of the
  Jefferson Circuit Court.
 as in the Jefferson Circuit case, i .e. excessive and harmful repetitive stress and

 cumulative trauma over the course of Coomer's career at CSX. The court went

 on to state that "Plaintiff is therefore barred as matter of law, based upon the

 doctrine of res judicata, from splitting his cause of action (and in particular,

 splitting his damages) between the Jefferson Circuit Court and the Perry

 Circuit Court."

       On motion to vacate summary judgment, the Perry Circuit Court

 accepted an affidavit from Tyler Kress, Ph. D, a board certified ergonomist. Dr.

 Kress stated that "the mechanism of injury for back injury for Mr . Coomer is

primarily lifting/load-related as opposed to the primary mechanism of injury to

his upper extremity, which is use of handtools and vibration."

      The Perry Circuit Court ultimately denied Coomer's motion to vacate

summary judgment. The Court of Appeals then affirmed the judgment of the

Perry Circuit Court. This Court has now granted discretionary review to

determine whether Coomer's Perry Circuit claims are barred by the doctrine of

resjudicata.

                                   II. ANALYSIS

      Coomer argues that the Perry Circuit Court erred in granting summary

judgment on the issue of res judicata, and that the Court of Appeals erred in

affirming that ruling. "The standard of review on appeal of a summary

judgment is whether the trial court correctly found that there were no genuine

issues as to any material fact and that the moving party was entitled to
judgment as a matter of law."3 "An appellate court need not defer to the trial

    court's decision on summary judgment and will review the issue de nouo

    because only legal questions and no factual findings are involved . "4

          The doctrine of resjudicata "stands for the principle that once the rights

    of the parties have been finally determined, litigation should end. "5 It is "an

    affirmative defense which operates to bar repetitious suits involving the same

cause of action. "6 The doctrine is comprised of two subparts : claim preclusion

and issue preclusion .

       A. Claim Preclusion and the Rule Against Splitting Causes of Action

          For further litigation to be barred by claim preclusion, three elements

must be present: (1) identity of the parties, (2) identity of the causes of action,

and (3) resolution on the merits .$ As in most cases involving claim preclusion,

the only element in dispute in this case is the second-identity of the causes of

action .




3 Scfres u. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996) . See also Pearson ex rel. Trent
   u. National Feeding Systems, Inc., 90 S .W.3d 46, 49 (Ky. 2002) ; Hallahan u. The
   CourierJournal, 138 S .W.3d 699, 704 (Ky. App. 2004) .
4 Hallahan, 138 S.W .3d at 705 .
5 Slone u. R&S Mining, Inc., 74 S.W.3d 259, 261 (Ky. 2002).
6 Yeoman u. Commonwealth, Health Policy Bd., 983 S.W.2d 459, 464 (Ky. 1998) .
7 Id. at 464-65 .
8 Id. at 465.
          Closely related is the rule against splitting causes of action.9 The rule,

 "found in Restatement (Second) ofJudgments, §§ 24 and 26, is an equitable

 rule, limiting all causes of action arising out of a single `transaction' to a single

 procedure ." 10 It rests upon the concept that "parties are required to bring

 forward their whole case" and may not try it piecemeal . I I Therefore, it "applies

 not only to the points upon which the court was required by the parties to form

 an opinion and pronounce judgment, but to every point which properly

belonged to the subject of litigation, and which the parties, exercising

reasonable diligence, might have brought forward at the time. "12

          "The key inquiry in deciding whether the lawsuits concern the same

controversy is whether they both arise from the same transactional nucleus of

facts ." 13 Both of Coomer's complaints include broadly pled allegations that

CSX failed to provide him with a reasonably safe workplace over the course of

9 The     rule against splitting causes of action has been described as "a subsidiary of the
      doctrine of res judicata." Watts ex rel. Watts v. K, S & H, 957 S.W.2d 233, 236 (Ky.
       1997) . Essentially, it is one aspect to be considered when determining whether
      there is identity of the causes of action. In determining whether there is identity of
      the causes of action, Kentucky courts apply the "transactional" approach from the
      RESTATEMENT (SECOND) OF JUDGMENTS, § 24. See Smith v. Bob Smith Chevrolet, Inc.,
      275 F. Supp. 2d 808, 813 (W.D. Ky. 2003) (applying Kentucky law) . See also
      Yeoman, 983 S.W.2d at 465 ("The key inquiry in deciding whether the lawsuits
      concern the same controversy is whether they both arise from the same
      transactional nucleus of facts."). "Thus, the rule against splitting claims is nothing
      more than that aspect of resjudicata which requires the court to determine the
      scope of the prior claim; i.e., to decide if the second action involves issues which
      should have been litigated in the first action, but were not." Harris v. Ashley, 165
F.3d 27, 1998 WL 681219, at *3 (6th Cir. Sept. 14, 1998) (applying Kentucky law) .
to   Capital Holding Corp. v. Bailey, 873 S.W.2d 187, 193 (Ky. 1994) .
11   Arnold v. K-Mart Corp., 747 S.W.2d 130, 132 (Ky. App. 1988) (quoting Hays v.
      Sturgill, 302 Ky. 31, 193 S.W.2d 648, 650 (1946)) .
12   Id .
13   Yeoman, 983 S.W.2d at 465 .
his career. Both complaints allege cumulative, repetitive stress injuries that

occurred over the course of his career. Because of the nature of Coomer's

injuries, there are no single, distinct transactions that he alleges to be torts.

Rather, CSX's allegedly negligent conduct occurred over the course of many

years, and was repetitive and cumulative in nature . Because of the broad

nature of Coomer's allegations of negligence, his entire career must be

considered a single "transaction." The injuries alleged in each of Coomer's

complaints therefore arose from the same transactional nucleus of facts .

       However, the rule against splitting causes of action is an equitable rule,

and it is subject to a number of exceptions. 14 For example, the rule does not

necessarily bar a subsequent suit on "matters which were `not germane to,

implied in or essentially connected with the actual issues in the case . . . . "' 15

Nor does the rule apply to a cause of action before it accrues . 16

      As this Court recognized in Lipsteuer u. CSX Transportation, Inc., the

"discovery rule" applies to FELA cases . 17 Therefore, under FELA, "a cause of

action accrues when a plaintiff knows or, in the exercise of reasonable

diligence, should know of both the injury and its cause." 18

      The Court of Appeals concluded that, even viewing the facts most

favorably to Coomer, his cause of action for neck, back, shoulder, and knee

14 Capital Holding, 873 S.W.2d at 193. See also RESTATEMENT (SECOND) OF JUDGMENTS
  3    26 (1982) (listing exceptions to the general rule) .
15 Watts, 957 S.W.2d at 237 (quoting Hayes, 193 S.W.2d at 648) .

16 Capital Holding, 873 S.W.2d at 193 .

17 37 S .W.3d 732, 737 (Ky. 2000) (citing Urie u. Thompson, 337 U.S. 163 (1949)) .

1 8 Lipsteuer, 37 S.W.3d at 737.
     injuries (the subject of the Perry Circuit case) accrued on October 4, 2002,

 when Dr. Beard wrote a letter linking Coomer's pain to his work at CSX. This

 date places the accrual one year after Coomer filed his Jefferson Circuit suit

 and approximately nine months before that case was dismissed. Therefore, the

 Court ofAppeals reasoned, Coomer should have amended his Jefferson Circuit

 complaint to include these additional injuries, and his failure to do so means

 that a second suit is barred by resjudicata. Coomer argues that applying res

judicata to his neck, back, shoulder, and knee injuries improperly shortened

 his three-year statute of limitations under FELA, 1 9 thus infringing on his

 substantive federal rights . We agree with Coomer's basic argument, but on

 slightly different grounds.

           In Capital Holding Corp. v. Bailey, a couple who had been exposed to

asbestos in a building sued the building owner both for negligence and for

outrageous conduct causing severe emotional distress.20 This Court held that,

because the couple had not suffered any physical injury from the exposure,

their negligence cause of action had not yet accrued . 21 In addressing the

couple's argument that the rule against splitting causes of action required that

both the negligence and outrageous conduct claims be brought at the same

time, this Court explained:

                 The rule against splitting causes of action[], found in
                 Restatement (Second) of Judgments, §§ 24 and 26, is

19   45 U.S.C . § 56 .
20 873 S.W.2d at 190 .
21   Id. at 193 .
                  an equitable rule, limiting all causes of action arising
                  out of a single "transaction" to a single procedure . But
                  it has a number of exceptions, and the present
                  situation provides such an exception because the
                  plaintiffs cannot sue on the negligence claim before the
                  cause of action accrues . This is the same equitable
                  consideration that underlies the decision in the
                 Louisville Trust Co. v. Johns-Manville Products, [580
S.W.2d 497 (Ky. 1979)] case, extending the discovery
                 rule to a claim otherwise cut off by a statute of
                 limitations, and it is a corollary to our refusal to
                 recognize a statute of repose cutting off a cause of
                 action before it exists (see Tabler v. Wallace, [704
                 S.W .2d 179 (Ky. 1985)1) . 22

 Therefore, the rule against splitting causes of action does not apply to claims

 that have not yet accrued. We see no difficulty applying principles of equity to

 extend this exception to causes of action that accrue while litigation is pending.

           "According to all federal Circuit Courts of Appeal that have addressed

this issue . . . claim preclusion is measured by claims that had accrued by the

time of the original pleading in the earlier action."23 Thus, the bar on bringing

any claim which "might have been brought forward at the time"24 is limited to

22   Id.
23   Camus v. State Farm Mut. Auto. Ins . Co., 151 P.3d 678, 683 (Colo. Ct. App. 2006)
     (Webb, J., concurring) (collecting cases). See, e.g., Rawe v. Liberty Mut. Fire Ins.
      Co., 462 F.3d 521, 530 (6th Cir . 2006) ("[R]es judicata does not apply to claims that
      were not ripe at the time of the first suit."); Mitchell v. City ofMoore, 218 F.3d 1190,
      1202-03 (10th Cir. 2000); Baker Group, L.C. v. Burlington N. & Santa Fe Ry. Co., 228
F.3d 883, 886 (8th Cir. 2000) ("It is well settled that claim preclusion does not apply
      to claims that did not arise until after the first suit was filed.") (emphasis in original)
      (applying Kansas law); Florida Power & Light Co. v. United States, 198 F.3d 1358,
      1360 (Fed. Cir. 1999) ; Pleming v. Universal-Rundle Corp., 142 F.3d 1354, 1358 (11th
      Cir . 1998); Computer Assocs. Int'l, Inc. v. Altai, Inc., 126 F.3d 365, 369 (2d Cir.
      1997) ; Sec. & Exch. Comm'n. v. First Jersey Sec., Inc., 101 F.3d 1450, 1464 (2d Cir.
      1996) ; Manning v. City ofAuburn, 953 F.2d 1355, 1360 (11 th Cir. 1992) (applying
     Alabama law); Los Angeles Branch NAACP v. Los Angeles Unified Sch. Dist, 750
F.2d 731, 739 (9th Cir. 1984) (en banc) (applying California law) .
24   Egbert v. Curtis, 695 S.W.2d 123, 124 (Ky. App. 1985) .
 "claims in existence at the time the original complaint is filed or claims actually

 asserted by supplemental pleadings or otherwise in the earlier action . "25

           Theses decisions are, based on the permissive, non-mandatory language

 of Federal Rule of Civil Procedure 15 (the federal equivalent of CR 15) .26 "[CR)

 15 relates to amended and supplemental pleadings, and in substance is

 identical to FRCP 15." 27 Ordinarily, when new events transpire, a plaintiff

 would supplement the original complaint under CR 15.04 . But if the plaintiff

 failed to do so, those claims would not be barred by resjudicata, because the

events transpired after the filing of the original complaint.

           This case is somewhat unusual, in that Coomer's neck, back, shoulder,

and knee injuries occurred prior to the date he filed his Jefferson Circuit

complaint, but allegedly did not accrue until after that date. The proper

method for Coomer to include those injuries in his complaint would have been

to amend the Jefferson Circuit complaint pursuant to CR 15.01 (rather than by

supplementing his complaint, pursuant to CR 15 .04) .28 However, the same

equitable considerations apply, and Coomer was not required to include

25   Manning, 953 F.2d at 1360 (emphasis in original) (footnote omitted) .
26   See Manning, 953 F.2d at 1360 ("Under the Federal Rules, the filing of supplemental
     pleadings is optional for the plaintiff; the existence of the doctrine of res judicata
     does not make the filing of supplements mandatory. The doctrine of res judicata
     governs what is to be done about claims that should have been brought in an
     earlier case, but the doctrine does not dictate which claims should have been
     brought earlier. Other laws, such as Federal Rule of Civil Procedure 15, govern that
     issue."') (emphasis in original) .
27   6 THE LATE KURT A. PHILIPPS, JR., DAVID V. KRAMER, & DAVID W. BURLEIGH, KENTUCKY
     PRACTICE, Rules of Civil Procedure Annotated, Rule 15.01 (6th ed. 2005) .
28   See  id., Rule 15.04 ("Amended pleadings relate to matters that occurred prior to the
     filing of the original pleading and replace them entirely . A supplemental pleading
     relates to events that have occurred since the pleading to be altered.") .


                                             10
 injuries that accrued after the date he filed the Jefferson Circuit suit.

 Therefore, if Coomer's cause of action for his neck, back, shoulder, and knee

 injuries accrued after the date he filed the Jefferson Circuit complaint, then he

 would not be barred by res judicata from bringing his later Perry Circuit suit

 for those injuries .

          The time when a plaintiff is put on notice about the cause of his injury is

 a question of fact to be answered by a jury. 2 9 Therefore, on remand, if this case

 reaches trial, the jury would be required to make a. finding as to when Coomer

 knew, or in the exercise of reasonable diligence should have known, of both his

 injury and its cause .30 If a jury finds that this occurred before Coomer filed his

Jefferson Circuit case, then he would be barred by res judicata from asserting

those claims in Perry Circuit Court . But if this occurred after the Jefferson

Circuit filing, then resjudicata would not apply.

                                  B . Issue Preclusion

         The second portion of the doctrine of resjudicata is issue preclusion

(sometimes referred to as collateral estoppel) . Issue preclusion requires four

elements . First, (1) "the issue in the second case must be the same as the

issue in the first case. "31 In addition, the issue must have been (2) actually

litigated, (3) actually decided, and (4) necessary to the court's judgment. 32


29   See Lipsteuer, 37 S.W.3d at 737.
30   See id.
31   Yeoman, 983 S.W. 2d at 465 (citing RESTATEMENT (SECOND) OF JUDGMENTS § 27
      (1982)) .
32   Id.
  Unlike claim preclusion and the rule against splitting causes of action, which

 apply broadly to any claim which "might have been brought forward at the

 time[,]" 33 issue preclusion requires that "[t]he issues in the former and latter

 actions . . . be identical. "34

          In this case, we believe that the fact that Coomer has asserted different

 mechanisms of injury in each case is sufficient to avoid the bar of issue

 preclusion . If this were not true, then a single ruling on CSX's negligence

 would apply to any and all claims of negligence against CSX in the future. In

 the Jefferson Circuit case, Coomer asserted negligence related to excessive tool

 vibration, which allegedly resulted in carpal tunnel syndrome and ulnar

 neuropathy . In the instant Perry Circuit case, Coomer has asserted negligence

 related to lifting and loading, allegedly resulting in neck, back, shoulder, and

 knee injury . These are different issues of negligence, and issue preclusion

therefore does not apply.

                                   C. Equitable Estoppel

         Finally, Coomer argues that CSX should be estopped from asserting the

doctrine of resjudicata, based on the letter from CSX's counsel to Coomer's

counsel, stating, "Should you and your client wish to pursue a cause of action

for any injuries in addition to those set forth in your initial Complaint, you will

need to file a separate action."

               The essential elements of equitable estoppel are[ :] (1)
               conduct which amounts to a false representation or

33   Egbert, 695 S.W.2d at 124.
34   Yeoman, 983 S.W.2d at 465 .



                                            12
                 concealment of material facts, or, at least, which is
                 calculated to convey the impression that the facts are
                 otherwise than, and inconsistent with, those which the
                 party subsequently attempts to assert; (2) the
                 intention, or at least the expectation, that such
                 conduct shall be acted upon by, or influence, the other
                 party or other persons; and (3) knowledge, actual or
                 constructive, of the real facts . And, broadly speaking,
                 as related to the party claiming the estoppel, the
                 essential elements are (1) lack of knowledge and of the
                 means of knowledge of the truth as to the facts in
                 question ; (2) reliance, in good faith, upon the conduct
                 or statements of the party to be estopped; and (3)
                 action or inaction based thereon of such a character
                 as to change the position or status of the party
                 claiming the estoppel, to his injury, detriment, or
                 prejudice. 35

          If Coomer's cause of action accrued after he filed the Jefferson Circuit

suit, then, as previously discussed, resjudicata would not apply, and Coomer's

equitable estoppel argument is moot. If Coomer's cause of action accrued prior

to the filing of the Jefferson Circuit suit, then a second suit would have been

barred by resjudicata long before CSX's counsel wrote the letter in question.

Thus, there would be no detrimental reliance.

                                       III. CONCLUSION

         Because a genuine issue of material fact exists, summary judgment

cannot be granted on the basis of resjudicata under federal precedents

pertaining to FEI.A actions. Therefore, the opinion of the Court of Appeals and

the judgment of the Perry Circuit Court are reversed. The case is hereby



35   Fluke Corp. v. LeMaster, 306 S.W.3d 55, 62 (Ky. 2010) (citing Sebastian-Voor
     Properties, LLC v. Lexington-Fayette Urban County Gov't, 265 S.W.3d 190, 194-95
     (Ky. 2008)) (alterations in original) .


                                               13
remanded to the Perry Circuit Court for proceedings consistent with this

opinion.

      All sitting. All concur.



COUNSEL FOR APPELLANT:

Alva A. Hollon, Jr.
John Oaks Hollon
Sams & Hollon, P.A.
9424 Baymeadows Rd., Suite 160
Jacksonville, FL 32256-7967

Thomas Ira Eckert
P.O. Box 7272
Hazard, KY 41702


COUNSEL FOR APPELLEE:

Edward H. Stopher
Darryl S. Lavery
Boehl, Stopher & Graves, LLP
2300 Aegon Center
400 West Market Street
Louisville, KY 40202-3354